     Case 2:20-cv-03415-SB-AFM Document 24 Filed 01/04/21 Page 1 of 1 Page ID #:69




 1
                                                                  January 4, 2021
 2
                                                                      VPC
 3
 4                                                                    JS-6

 5
 6
 7
                             UNITED STATES DISTRICT COURT
 8
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
                                      WESTERN DIVISION
10
11   KELSEY LOHRMANN,                             No. CV 20-3415 SB (AFMx)
12                            Plaintiff,
                                                  ORDER OF DISMISSAL
13                     v.
14   UNITED STATES OF AMERICA, et
15   al.,

16                            Defendants.
17
18         Pursuant to the parties’ Stipulation to Dismiss Entire Case with Prejudice, this
19   action is hereby DISMISSED in its entirety and WITH PREJUDICE. IT IS SO
20   ORDERED AND ADJUDGED.
21
22
23
     Dated:      1/4/2021
24                                          UNITED STATES DISTRICT JUDGE
25
26
27
28
